Citation Nr: 1542113	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  12-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to September 2010.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for a right knee disorder and service connection for a dental disorder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In an April 2013 rating decision, the RO granted service connection for the right knee disorder and assigned a 10 percent rating.  Accordingly, this issue is no longer before the Board for consideration.

The Veteran testified before the undersigned in an August 2015 video conference Board hearing, the transcript of which is included in the VBMS record.

Regarding the dental disorder claim, the Board notes that under Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment for that condition.  It appears that only the aspect of entitlement to service connection for compensation purposes has been adjudicated by the agency of original jurisdiction (AOJ).  In a June 7, 2011 letter from the RO, the Veteran was informed that a dental claim had been forwarded to the Dental Clinic Eligibility Section at the VA Medical Center, which was responsible for determining whether a Veteran was eligible for any dental treatment.  There is nothing in the record to indicate that a determination has been made regarding this matter.  As the RO does not adjudicate claims for outpatient dental treatment, the claim for such is to be referred to the nearest VA medical facility that provides dental care. 


FINDINGS OF FACT

1.  The Veteran's service treatment records (dental) are unavailable for review.

2.  The Veteran's permanent retainers, implanted prior to service entrance, broke during service.  

3.  The Veteran has been diagnosed with marked dental malocclusion.

4.  The Veteran's dental malocclusion is a congenital defect that was present prior to his enlistment into active duty service and was not aggravated by a superimposed disease or injury. 


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in October 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board notes that the Veteran's dental service treatment records are unavailable.  The RO made several attempts to obtain original dental service treatment records for all periods of service.  A March 25, 2011 formal finding on the unavailability of federal records outlines the attempts made by VA, which includes written requests to the U.S. Marine Corps.  The Board is aware that, when service records are unavailable through no fault of a Veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was afforded a VA dental examination in connection with his service connection claim for a dental disorder in November 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA opinion provided considers all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection for Dental Disorder

The Veteran seeks service connection for a dental disorder.  Specifically, the Veteran testified during the August 2015 Board hearing that his permanent retainers, implanted prior to service, were broken during his period of active duty service.  See Board Hearing Transcript at pg. 3.  The Veteran stated that the retainers were removed in service, but he did not receive any other treatment during service.  As a result, the Veteran stated that his jaw and teeth have started to "shift back and move on their own."  Id.  The Veteran also stated that he was seeking service connection "more for treatment and repair than the compensation."  See id at pg. 9.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The record contains evidence that the Veteran's dental disorder (malocclusion) pre-existed service.  The Board must therefore consider whether the presumption of soundness is applicable in this case.  For purposes of establishing service connection under 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board noted that congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 
38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c).

A Formal Finding on the Unavailability of Service Treatment Records dated in March 2011 noted that all attempts to retrieve the Veteran's dental service treatment records from his military records have been exhausted, and were unable to be obtained.

The evidence includes a November 2010 VA dental examination where the examiner noted that there was no history of trauma to the teeth.  The Veteran did not have neoplasm, difficulty chewing, or difficulty opening his mouth.  There was also no loss of bone of the maxilla, no malunion or nonunion of the maxilla, no osteomyelitis, no loss of bone of the mandible, and no tooth loss due to substance of body of maxilla or mandible.  The examiner noted that the Veteran had marked malocclusion (i.e., misalignment or incorrect relation between the teeth of the two dental arches when they approach each other as the jaws close).  The examiner noted that the Veteran would need routine orthodontic care.  The examiner further stated that the condition was a "congenital problem having nothing to do with military service."  

The Board finds that the Veteran's dental malocclusion is a congenital defect.  The November 2010 VA examiner specifically found that the Veteran had marked malocclusion that was a congenital problem unrelated to service.  Further, the Veteran testified that his retainers had been implanted prior to service entrance in order to keep his teeth straight.  See Board Hearing Transcript at pg. 6.    

Service connection is only possible for a congenital defect is there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  Service records are unavailable.  Nonetheless, the Veteran has not been found to have an additional disability due to aggravation of the congenital dental malocclusion.  There is also no post-service evidence of dental problems related to the Veteran's dental malocclusion, to include aggravation of the congenital condition.  

In short, the evidence does not establish the presence of a current disability resulting from in-service dental injury and the Veteran's congenital dental malocclusion was not aggravated by any superimposed disease or injury.  VA compensation is not payable for an elective surgery to ameliorate a congenital condition or a defect without evidence of aggravation during service.  38 C.F.R. § 3.306(a), (b); VAOPGCPREC 67-90.  As there is no evidence of aggravation of the congenital defect, the claim must be denied.

Further, dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

The Veteran has not been diagnosed with any such disability set forth in 38 C.F.R. 
§ 4.150.  The Veteran does not allege tooth loss due to loss of substance of the body of maxilla or mandible through disease such as osteomyelitis (e.g., an infection of the bone).  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, the Board has referred this issue for appropriate action.


ORDER

Service connection for a dental disorder for compensation purposes is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


